Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Bradley on 13 May 2022. 

The application has been amended as follows: 
The claims have been amended as follows: 

Claim 1.  A multispecific antigen binding protein comprising:
(a) a first antigen binding portion comprising a single-chain variable fragment (scFv) comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein the scFv specifically binds a first epitope, 
(b) a second antigen binding portion comprising a single-domain antibody (sdAb) that specifically binds a second epitope, and 
(c)[[ and]] Fc region, 
wherein the first antigen binding portion and the second antigen binding portion are fused to each other, and wherein the N-terminus of the sdAb is fused to the C-terminus of the scFv and the C-terminus of the sdAb is fused to the N-terminus of the Fc region.

Claim 26. The multispecific antigen binding protein of claim 25, wherein the anti-PD-1 scFv is derived from pembrolizumab or nivolumab, and wherein the anti-PD-L1 scFv is derived from durvalumab or atezolizumab.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant argued “Additionally, the scFv-single domain mAb in PGPub ‘769 has two possible formats: (N-terminus) scFv-single domain mAb (C-terminus), and (C-terminus) scFv-single domain mAb (N-terminus). PGPub ‘769 fails to provide any exemplary construct or data of a bispecific antibody having the scFv-single domain mAb format. A person of ordinary skill in the art reading PGPub ‘769 would not have been motivated to select scFv-single domain mAb from the alternative bispecific antibody formats disclosed therein for modification by fusion to an Fc region.
Further, Marby discloses several bispecific formats, including scFv-scFv-Fc (referred in Marby as “TascFv-Fc’’), scFv-Fc-scFv, and Ig-scFv formats as shown in FIG. 5. According to Marby, “Construction of an IgG-like molecule that binds two targets generally requires significant engineering and risks decreased activity relative to the parent antibodies, loss of stability and difficulty with production at large scale.” See, first paragraph in the right column on page 125 of Marby. Compared to the scFv-Fc-scFv and Ig-scFv formats, the scFv-scFv-Fc format does not have superior properties with respect to productivity, stability, and certain biological activities. For example, the scFv-scFv-Fc format exhibited significantly lower expression level than the other two formats (i.e., 13, 142, and 83 mg/l for scFv-scFv-Fc, scFv-Fc-scFv, and IgG-scFv, respectively). See, fourth paragraph in the right column on page 122 of Marby. The scFv-scFv-Fc format also exhibited lower thermal stability than IgG-scFv, i.e., 69°C and 57°C melting temperature for IgG-scFv and scFv-scFv-Fc, respectively. See, second paragraph in the left column on page 123, and FIG. 6 of Marby. In cell-based neutralization assays, scFv-Fc-scFv has superior IC50 values. See, the bridging paragraph between the left and right columns on page 124, and FIG. 8 of Marby. Therefore, a person of ordinary skill in the art reading Marby would not have been motivated to fuse an Fc to the C-terminus of a scFv-single domain mAb. In fact, as Marby points out, “Maintaining affinity, potency, stability and productivity in the construction of bsAbs is a difficult task.” See, last paragraph in right column on page 126 of Marby. Thus, a person of ordinary skill in the art reading PGPub ‘769 and Marby would not have reasonable expectation that a MABP having an Fc fused to the C-terminus of a scFv-sdAb would maintain biological activities, stability, and productivity as the parental scFv and sdAb” (Applicant’s Response, last paragraph of page 7 to second paragraph of page 8).
Furthermore, Applicant argued in Declaration of Dr. Yafeng Zhang Under  37 C.F.R. 1.132 filed on 30 November 2021, “Taken together the above experimental results, the various exemplary BABP constructs of the structure of Configuration 1 (i.e., FIG. 20 of the ‘224 application) have superior expression, physical homogeneity, and biological activities (e.g., binding affinity) compared to counterpart BABP constructs based on the same parental antibodies but having the structure of Configuration 2. Moreover, BABPs having the structure of Configuration 1 retain or have improved binding affinity to the targets compared to the parental monospecific antibodies.
Therefore, the data above demonstrate the criticality of the structure of the presently claimed MABP for conferring superior properties compared to MABPs having other structures. Moreover, the superior properties of the presently claimed MABPs are observed among MABPs based on different parental antibody and linker sequences. The finding a mere difference in the order of the antibody binding domains in an MABP conveys different expression, physical homogeneity, and biological activity is surprising and unexpected” (Declaration, pages 12-13, paragraph 36-37; also see paragraph 17, 18, 25, 31 and 35). 
Applicant’s arguments with respect to unexpected results reasonably commensurate in scope with the claims have been fully considered and found to be persuasive.  Therefore, 103 rejections on the record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 18-20, 23-26, 29-32, 39, 52-53, and 58-61 are allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643